Exhibit 10.6

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is made by REDDY ICE CORPORATION, a Nevada corporation
(the “Borrower”), REDDY ICE HOLDINGS, INC., a Delaware corporation (“Parent”)
and each Subsidiary of the Borrower (collectively, the “Subsidiary Grantors” and
together with the Borrower and Parent, the “Grantors”) from time to time a party
to this Security Agreement, in favor of JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties (terms
used herein have the meanings set forth in or incorporated by reference in
Article I).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders, and the
Administrative Agent, the Lenders have extended Commitments to make Credit
Extensions to the Borrower; and

 

WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, each Grantor is required to execute and deliver this
Security Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.  Certain Terms.  The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in clause (b) of Section 4.3.

 

“Computer Hardware and Software Collateral” means:

 

(a)                                  all computer and other electronic data
processing hardware, integrated computer systems, central processing units,
memory units, display terminals, printers,

 

1

--------------------------------------------------------------------------------


 

features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;

 

(b)                                 all software programs (including both source
code, object code and all related applications and data files), whether now
owned, licensed or leased or hereafter acquired by a Grantor, designed for use
on the computers and electronic data processing hardware described in clause
(a) above;

 

(c)                                  all firmware associated therewith;

 

(d)                                 all documentation (including flow charts,
logic diagrams, manuals, guides and specifications) with respect to such
hardware, software and firmware described in preceding clauses (a) through (c);
and

 

(e)                                  all rights with respect to all of the
foregoing, including any and all copyrights, licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications and any
substitutions, replacements, additions or model conversions of any of the
foregoing.

 

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts), or as used in Section 9-106 of the UCC, as that term relates to
Deposit Accounts or commodity contracts).

 

“Copyright Collateral” means all copyrights of the Grantors, whether statutory
or common law, registered or unregistered and whether published or unpublished,
now or hereafter in force throughout the world including all of the Grantors’
rights, titles and interests in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world also including the
copyrights referred to in Item A of Schedule V hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation of all copyright licenses, including each copyright
license referred to in Item B of Schedule V hereto.

 

“Credit Agreement” is defined in the first recital.

 

“Distributions” means all non-cash dividends paid on Capital Securities
constituting Collateral, non-cash liquidating dividends paid on Capital
Securities constituting Collateral shares of Capital Securities constituting
Collateral resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other non-cash distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Capital Securities
constituting Collateral, but excluding Dividends.

 

“Dividends” means cash dividends and cash distributions with respect to any
Capital Securities constituting Collateral that are not a liquidating dividend.

 

2

--------------------------------------------------------------------------------


 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Loan Documents.

 

“First Lien Intercreditor Agreement” means that certain first lien intercreditor
agreement dated the Closing Date, among the Administrative Agent and Wells Fargo
Bank, National Association, as the collateral agent for Borrower’s 11.25% Senior
Secured Notes due 2015, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States (or a State thereof) or
the District of Columbia executed and delivered by Parent, the Borrower or any
of its Subsidiaries pursuant to the terms of this Security Agreement or the
Credit Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Collateral.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Grantors” is defined in the preamble.

 

“Inchoate Liens” means Liens of the type set forth in clause (f), (g), (h), (j),
(l) and (m) of Section 7.2.3 of the Credit Agreement.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and the Junior Lien Intercreditor Agreement.

 

“JPMorgan” is defined in the preamble.

 

“Junior Lien Intercreditor Agreement” means that certain junior lien
intercreditor agreement dated the Closing Date, among the Administrative Agent,
and Wells Fargo Bank, National Association, in its capacity as collateral agent
for (x) the Borrower’s 11.25% Senior Secured Notes due 2015 and (y) the
Borrower’s 10.5% Second Lien Notes due 2015, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Loan Documents” means the Credit Agreement, the Collateral Documents, the First
Lien Intercreditor Agreement and the Junior Lien Intercreditor Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties

 

3

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries taken as a whole, (b) the rights and
remedies of any Secured Party under the Loan Documents taken as a whole or
(c) the ability of Parent, the Borrower or any Subsidiary Guarantor to perform
its Obligations under any Loan Document.

 

“Obligor” means, as the context may require, Parent, the Borrower, Subsidiary
Guarantors and each other Person (other than a Secured Party) obligated under
any Loan Document.

 

“Organic Document” means, relative to any Grantor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Grantor’s Capital Securities.

 

“Parent” is defined in the preamble hereto.

 

“Patent Collateral” means:

 

(a)                                  all letters patent and applications for
letters patent throughout the world, including all patent applications in
preparation for filing and each patent and patent application referred to in
Item A of Schedule III hereto;

 

(b)                                 all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
items described in clause (a); and

 

(c)                                  all patent licenses, and other agreements
providing a Grantor with the right to use any items of the type referred to in
clauses (a) and (b) above, including each patent license referred to in Item B
of Schedule III hereto.

 

“Receivables” is defined in clause (c) of Section 2.1.

 

“Related Contracts” is defined in clause (c) of Section 2.1.

 

“Securities Act” is defined in clause (a) of Section 6.2.

 

“Security Agreement” is defined in the preamble.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash.

 

“Trademark Collateral” means:

 

(a)                                  (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired including those referred to in Item A
of Schedule IV hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in

 

4

--------------------------------------------------------------------------------


 

the United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);

 

(b)                                 all Trademark licenses for the grant by or
to a Grantor of any right to use any Trademark, including each Trademark license
referred to in Item B of Schedule IV hereto;

 

(c)                                  all of the goodwill of the business
connected with the use of, and symbolized by the items described in, clause (a),
and to the extent applicable clause (b); and

 

(d)                                 the right to sue third parties for past,
present and future infringement of any Trademark Collateral described in clause
(a) and, to the extent applicable, clause (b).

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of a
Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret licenses referred to in Schedule VI hereto.

 

SECTION 1.2.  Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble recitals, have the meanings provided in the Credit Agreement.

 

SECTION 1.3.  UCC Definitions.  Unless otherwise defined herein or in the Credit
Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Security Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1.  Grant of Security Interest.  Each Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of such Grantor’s following
property, whether tangible or intangible, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):

 

(a)                                  (i) all investment property in which such
Grantor has an interest (including the Capital Securities of each issuer of such
Capital Securities described in Schedule I hereto) and (ii) all other Capital
Securities which are interests in limited liability companies or partnerships in
which such Grantor has an interest (including the Capital Securities of each
issuer of such Capital Securities described in Schedule I hereto), in each case
together

 

5

--------------------------------------------------------------------------------


 

with Dividends and Distributions payable in respect of the Collateral described
in the foregoing clauses (a)(i) and (a)(ii);

 

(b)                                 all goods, including all equipment and
inventory in all of its forms;

 

(c)                                  all accounts, contracts, contract rights,
chattel paper, documents, instruments, promissory notes and general intangibles
(including tax refunds and all payment intangibles), whether or not arising out
of or in connection with the sale or lease of goods or the rendering of
services, and all rights in and to all security agreements, guaranties, leases
and other contracts securing or otherwise relating to any such accounts,
contracts, contract rights, chattel paper, documents, instruments, promissory
notes, general intangibles and payment intangibles (all of the foregoing
collectively referred to as the “Receivables”, and any and all such security
agreements, guaranties, leases and other contracts collectively referred to as
the “Related Contracts”);

 

(d)                                 all Intellectual Property Collateral;

 

(e)                                  all Deposit Accounts;

 

(f)                                    all letter of credit rights;

 

(g)                                 all commercial tort claims in which such
Grantor has rights (including as a plaintiff) listed on Schedule VII;

 

(h)                                 the Collateral Account, all cash, checks,
drafts, notes, bills of exchange, money orders, other like instruments and all
investment property held in the Collateral Account (or in any sub-account
thereof) and all interest and earnings in respect thereof;

 

(i)                                     all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, evidencing, embodying, incorporating or referring to, any of the foregoing
in this Section;

 

(j)                                     all other property and rights of every
kind and description and interests therein; and

 

(k)                                  all products, offspring, rents, issues,
profits, returns, income, supporting obligations and proceeds of and from any
and all of the foregoing Collateral (including proceeds which constitute
property of the types described in clauses (a) through (j), and, to the extent
not otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral).

 

Notwithstanding the foregoing, “Collateral” shall not include (collectively, the
“Excluded Property”) (i) any permit or license or any contractual obligation
entered into by Parent, the Borrower or any Subsidiary Guarantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation by

 

6

--------------------------------------------------------------------------------


 

Parent, the Borrower or the applicable Subsidiary Guarantor of a Lien on any
right, title or interest in such permit, license or contractual obligation or
(B) to the extent that any requirement of law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in
clauses (A) and (B), to the extent, and for as long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code or any other requirement of law, (ii) property owned by
the Borrower or any Subsidiary Guarantor that is subject to a Lien permitted by
Section 7.2.3(d) of the Credit Agreement with respect to Indebtedness permitted
by Section 7.2.2(e)(ii) and (iii) of the Credit Agreement if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such Lien) prohibits or requires the consent of any Person other than the
Borrower and its Affiliates which has not been obtained as a condition to the
creation of any other Lien on such item of property, (iii) any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed), (iv) cash collateral for (A) letters of credit
in an amount not to exceed $15.0 million, it being understood that on the
Closing Date the Company designated account #796636298 at J.P. Morgan Chase
Bank, N.A. to maintain such cash and (B) Hedging Obligations entered into in the
ordinary course of business in an aggregate amount not to exceed $5.0 million,
(v) any general intangibles to the extent containing an enforceable restriction
against the granting of a security interest therein, (vi) leasehold real
property interests and (vii) investment property consisting of voting Capital
Securities of an issuer that is a Foreign Subsidiary (other than a Foreign
Subsidiary that (i) is treated as a partnership under the Code or (ii) is not
treated as an entity that is separate from (A) such Grantor; (B) any Person that
is treated as partnership under the Code or (C) any “United States person” (as
defined in Section 7701(a)(30) of the Code)) of such Grantor, in excess of 65%
of the total combined voting power of all Capital Securities of each such
Foreign Subsidiary; provided, however, that “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property), which assets subject to such Lien shall
not constitute Collateral under any circumstance.

 

SECTION 2.2.  Security for Obligations.  This Security Agreement and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by the Grantors secure the
payment of all Obligations now or hereafter existing.

 

SECTION 2.3.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding

 

(a)                                  the Grantors will remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein, and will perform all of their duties and obligations under such
contracts and agreements to the same extent as if this Security Agreement had
not been executed;

 

(b)                                 the exercise by the Administrative Agent of
any of its rights hereunder will not release any Grantor from any of its duties
or obligations under any such contracts or agreements included in the
Collateral; and

 

7

--------------------------------------------------------------------------------


 

(c)                                  no Secured Party will have any obligation
or liability under any contracts or agreements included in the Collateral by
reason of the security interests granted by this Security Agreement, nor will
any Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

SECTION 2.4.  Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest and shall remain in full force and effect until the
Termination Date or until otherwise released in accordance with Section 7.5. 
All rights of the Secured Parties and the security interests granted to the
Administrative Agent (for its benefit and the ratable benefit of each other
Secured Party) hereunder, and all obligations of the Grantors hereunder, shall,
in each case, be absolute, unconditional and irrevocable irrespective of:

 

(a)                                  any lack of validity, legality or
enforceability of any Loan Document;

 

(b)                                 the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against any Obligor
or any other Person (including any other Guarantor) under the provisions of any
Loan Document or otherwise, or (ii) to exercise any right or remedy against any
other guarantor (including any other Guarantor) of, or collateral securing, any
Obligations;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any part of the Obligations, or any
other extension, compromise or renewal of any Obligation;

 

(d)                                 any reduction, limitation, impairment or
termination of any Obligations for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
each Grantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to or departure from, any of the terms of
any Loan Document;

 

(f)                                    any addition, exchange or release of any
collateral or of any Person that is (or will become) a guarantor (including the
Grantors hereunder) of the Obligations, or any surrender or non-perfection of
any collateral, or any amendment to or waiver or release or addition to, or
consent to or departure from, any other guaranty held by any Secured Party
securing any of the Obligations; or

 

(g)                                 any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Obligor, any surety or any guarantor.

 

SECTION 2.5.  Postponement of Subrogation.  Each Grantor agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan

 

8

--------------------------------------------------------------------------------


 

Document to which it is a party.  No Grantor shall seek or be entitled to seek
any contribution or reimbursement from any Obligor, in respect of any payment
made under any Loan Document or otherwise, until following the Termination
Date.  Any amount, paid to such Grantor on account of any such subrogation
rights prior to the Termination Date shall be held in trust for the benefit of
the Secured Parties and shall immediately be paid and turned over to the
Administrative Agent for the benefit of the Secured Parties in the exact form
received by such Grantor (duly endorsed in favor of the Administrative Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 6.1; provided that if such Grantor has
made payment to the Secured Parties of all or any part of the Obligations and
the Termination Date has occurred, then at such Grantor’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
such Grantor, execute and deliver to such Grantor appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to such Grantor of an interest in the Obligations
resulting from such payment.  In furtherance of the foregoing, at all times
prior to the Termination Date, such Grantor shall refrain from taking any action
or commencing any proceeding against any Obligor (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made under this Security Agreement to any Secured
Party.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, the Grantors represent and warrant to each
Secured Party as set forth below.

 

SECTION 3.1.  As to Capital Securities of Subsidiaries.  With respect to any
Subsidiary of any Grantor that is

 

(a)                                  a corporation, business trust, joint stock
company or similar Person, all Capital Securities issued by such Subsidiary are
duly authorized and validly issued, fully paid and non-assessable, and
represented by a certificate; and

 

(b)                                 a partnership or limited liability company,
no Capital Securities issued by such Subsidiary (i) are dealt in or traded on
securities exchanges or in securities markets, (ii) expressly provide that such
Capital Securities are a security governed by Article 8 of the UCC or (iii) are
held in a securities account.

 

The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by any Grantor hereunder are as set forth on Schedule I
hereto.

 

SECTION 3.2.  Grantor Name, Location, etc.  The jurisdiction in which each
Grantor is located for purposes of Sections 9-301 and 9-307 of the UCC is set
forth in Item A of Schedule II hereto.  During the five years preceding the date
hereof, no Grantor has been known by any legal name different from the one set
forth on the signature page hereto, no Grantor used any other name on any
filings with the IRS, nor has any such Grantor been the subject of any merger,
acquisition (including asset acquisition) or other corporate reorganization,
except as set

 

9

--------------------------------------------------------------------------------


 

forth in Item B of Schedule II hereto.  The name set forth on the signature
page is the true and correct name of such Grantor.  Each Grantor’s
organizational identification number is (and, during the four months preceding
the date hereof, such Grantor has not had an organizational identification
number different from that) set forth in Item C of Schedule II hereto.  No
Grantor is a party to any material federal, state or local government contract
except as set forth in Item D of Schedule II hereto.  No Grantor maintains any
Deposit Accounts with any Person except as set forth in Item E of Schedule II
hereto. No Grantor has changed its jurisdiction of incorporation or organization
during the four months preceding the date hereof.

 

SECTION 3.3.  Ownership, No Liens, etc.  Such Grantor owns its Collateral free
clear of any Lien, except for (a) Liens created by this Security Agreement,
(b) Inchoate Liens and, (c) in the case of Collateral other than the Capital
Securities of each Subsidiary pledged hereunder, Liens permitted by
Section 7.2.3 of the Credit Agreement.  No effective financial statement or
other filing similar in effect covering any Collateral is on file in any record
office, except those filed in favor of the Administrative Agent relating to this
Security Agreement or those filed in connection with Liens permitted by
Section 7.2.3 of the Credit Agreement or as to which a duly executed termination
statement relating to such financing statement or other instrument has been
delivered to the Administrative Agent on the Closing Date.

 

SECTION 3.4.  Possession of Inventory, etc.  Except with respect to each
Grantor’s automated ice production and packaging system known under the
Trademark “THE ICE FACTORY”, each Grantor’s ice merchandisers located at certain
of such Grantor’s customer locations and each Grantor’s ice product inventory
located at certain third-party warehouses, each Grantor agrees that it will
maintain exclusive possession of its goods, instruments, promissory notes and
inventory, other than (a) inventory in transit in the ordinary course of
business, (b) inventory which is in the possession or control of a warehouseman,
bailee agent or other Person (other than a Person controlled by or under common
control with such Grantor) that has been notified of the security interest
created in favor of the Secured Parties pursuant to this Security Agreement, and
has agreed to hold such inventory subject to the Secured Parties’ Lien and waive
any Lien held by it against such inventory and (c) instruments or promissory
notes that have been delivered to the Administrative Agent pursuant to
Section 3.5.

 

SECTION 3.5.  Negotiable Documents, Instruments and Chattel Paper.  Such Grantor
has delivered to the Administrative Agent possession of all originals of all
negotiable documents, instruments, promissory notes and chattel paper owned or
held by such Grantor on the Closing Date with a value in excess of $500,000.

 

SECTION 3.6.  Intellectual Property Collateral.  With respect to any
Intellectual Property Collateral the loss, impairment or infringement of which
could reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Obligors taken as a whole:

 

(a)                                  such Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part;

 

(b)                                 such Intellectual Property Collateral is
valid and enforceable;

 

10

--------------------------------------------------------------------------------


 

(c)                                  such Grantor has made all necessary filings
and recordations to protect its interest in such Intellectual Property
Collateral, including recordations of all of its interests in the Patent
Collateral and Trademark Collateral in the United States Patent and Trademark
Office and (subject to the terms of the Credit Agreement) in corresponding
offices throughout the world, and its claims to the Copyright Collateral in the
United States Copyright Office and (subject to the terms of the Credit
Agreement) in corresponding offices throughout the world;

 

(d)                                 such Grantor is the exclusive owner of the
entire and unencumbered right, title and interest in and to such Intellectual
Property Collateral and no claim has been made that the use of such Intellectual
Property Collateral does or may violate the asserted rights of any third party;
and

 

(e)                                  such Grantor has performed and will
continue to perform all acts and has paid and will continue to pay all required
fees and taxes to maintain each and every such item of Intellectual Property
Collateral in full force and effect.

 

Except as would not have a Material Adverse Effect, each Grantor owns directly
or is entitled to use by license or otherwise, all patents, Trademarks, Trade
Secrets, copyrights, mask works, licenses, technology, know-how, processes and
rights with respect to any of the foregoing used in, necessary for or of
importance to the conduct of such Grantor’s business.

 

SECTION 3.7.  Validity, etc.  This Security Agreement creates a valid security
interest in the Collateral securing the payment of the Obligations.  Each
Grantor has filed or caused to be filed all Filing Statements in the appropriate
offices therefor (or has authenticated and delivered to the Administrative Agent
Filing Statements suitable for filing in such offices) and has taken all of the
actions necessary to create perfected and (in the case of Collateral consisting
of the Capital Securities of each Subsidiary pledged hereunder, subject to
Inchoate Liens, and in case of all other Collateral, subject to Section 7.2.3 of
the Credit Agreement) first-priority security interests in the applicable
Collateral (other than (i) Deposit Accounts, (ii) cash and (iii) negotiable
documents, instruments, promissory notes and chattel paper with a value of less
than $500,000).

 

SECTION 3.8.  Authorization, Approval, etc.  Except as have been, or on the
Effective Date will be, obtained or made and are, or on the Effective Date will
be, in full force and effect, and except (i) with respect to any securities
issued by a Subsidiary of the Grantor, as may be required in connection with a
disposition of such securities by laws affecting the offering and sale of
securities generally and (ii) any “change of control” or similar filings
required by any Governmental Authority, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required either

 

(a)                                  for the grant by the Grantors of the
security interest granted hereby, the pledge by the Grantors of any Collateral
pursuant hereto or for the execution, delivery and performance of this Security
Agreement by the Grantors;

 

(b)                                 for the perfection of the Administrative
Agent of its rights hereunder (other than with respect to filings for the
perfection of security interests that will not be made

 

11

--------------------------------------------------------------------------------


 

the Closing Date but delivered to the Administrative Agent for filing on the
Closing Date); or

 

(c)                                  for the exercise by the Administrative
Agent of the voting or other rights provided for in this Security Agreement.

 

SECTION 3.9.  Best Interests.  It is in the best interests of such Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary of the Borrower, derive substantial direct and indirect
benefits from the Credit Extensions made from time to time to the Borrower by
the Lenders pursuant to the Credit Agreement, and each Grantor agrees that the
Secured Parties are relying on this representation in agreeing to make Credit
Extensions to the Borrower.

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1.  As to Investment Property, etc.

 

SECTION 4.1.1.  Capital Securities of Subsidiaries.  No Grantor will allow any
of its Subsidiaries that is

 

(a)                                  a corporation, business trust, joint stock
company or similar Person, to issue uncertificated securities; and

 

(b)                                 a partnership or limited liability company,
to (i) issue Capital Securities that are to be dealt in or traded on securities
exchanges or in securities markets, (ii) expressly provide in its Organic
Documents that its Capital Securities are securities governed by Article 8 of
the UCC, or (iii) place such Subsidiary’s Capital Securities in a securities
account; provided that such Grantor may allow any Subsidiaries to take any of
the actions set forth in clauses (i), (ii) or (iii) so long as the
Administrative Agent has received evidence satisfactory to it that it has a
perfected, first-priority security interest in such Capital Securities (subject
to Inchoate Liens).

 

SECTION 4.1.2.  Investment Property (other than Certificated Securities).  With
respect to any investment property (other than certificated securities) owned by
any Grantor (other than cash in an aggregate amount not exceeding $250,000),
such Grantor will cause a Control Agreement relating to such investment property
to be executed and delivered by such Grantor and the applicable financial
intermediary in favor of the Administrative Agent at the time such investment
property is acquired or established.

 

SECTION 4.1.3.  Stock Powers, etc.  Each Grantor agrees that all certificated
securities delivered by such Grantor pursuant to this Security Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent,

 

12

--------------------------------------------------------------------------------


 

SECTION 4.1.4.  Continuous Pledge.  Each Grantor will (subject to the terms of
the Credit Agreement) deliver to the Administrative Agent and at all times keep
pledged to the Administrative Agent pursuant hereto, on a first-priority
(subject to Section 7.2.3 of the Credit Agreement), perfected basis all
investment property constituting Collateral, all payment intangibles to the
extent they are evidenced by a document, instrument, promissory note or chattel
paper and, following an Event of Default, all interest and principal with
respect to such payment intangibles, all Dividends and Distributions with
respect to investment property constituting Collateral, and all proceeds and
rights from time to time received by or distributable to such Grantor in respect
of any of the foregoing Collateral.  Each Grantor agrees that it will, promptly
(and in any event within 30 days following receipt thereof), deliver to the
Administrative Agent possession of all originals of negotiable documents,
instruments, promissory notes and chattel paper with a value in excess of
$500,000 that it acquires following the Closing Date.

 

SECTION 4.1.5.  Voting Rights; Dividends, etc.  Each Grantor agrees:

 

(a)                                  promptly upon receipt of notice of the
occurrence and continuance of an Event of Default from the Administrative Agent
and without any request therefor by the Administrative Agent, so long as such
Event of Default shall continue, to deliver (properly endorsed where required
hereby or requested by the Administrative Agent) to the Administrative Agent all
Dividends and Distributions with respect to investment property, all interest,
principal, other cash payments on payment intangibles, and all proceeds of the
Collateral, in each case thereafter received by such Grantor, all of which shall
be held by the Administrative Agent as additional Collateral;

 

(b)                                 with respect to Collateral consisting of
general partner interests or limited liability company interests, to use
commercially reasonable efforts to permit modifications to the respective
Organic Documents to admit the Administrative Agent, as a general partner or
member, respectively, immediately upon the occurrence and during the continuance
of an Event of Default; and

 

(c)                                  so long as the Administrative Agent has
notified such Grantor of the Administrative Agent’s intention to exercise its
voting power under this clause,

 

(i)                                     that the Administrative Agent may
exercise (to the exclusion of such Grantor) the voting power and all other
incidental rights of ownership with respect to any investment property
constituting Collateral and such Grantor hereby grants the Administrative Agent
an irrevocable proxy, exercisable under such circumstances, to vote such
investment property; and

 

(ii)                                  to promptly deliver to the Administrative
Agent such additional proxies and other documents as may be necessary to allow
the Administrative Agent to exercise such voting power.

 

All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
such Grantor but which such Grantor is then obligated to deliver to the
Administrative Agent, shall, until delivery to Administrative Agent, be held by
such Grantor separate and apart from its other property in trust for the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in clause (c), such Grantor will have the
exclusive voting power with respect to any investment property constituting
Collateral and the Administrative Agent will, upon the written request of such
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.

 

SECTION 4.2.  Name of Grantor.  No Grantor will change its name or jurisdiction
of incorporation or organization or organizational identification number except
upon 30 days’ prior written notice (or such shorter period as may be agreed to
by the Administrative Agent) to the Administrative Agent and taking all actions
necessary to ensure continued perfection of the Administrative Agent’s security
interest in the Collateral at all times following any such change.  If any
Grantor is organized outside of the United States, it will not change its
“location” as determined in accordance with Sections 9-301 and 9-307 of the UCC
and as set forth in Item A of Schedule II hereto except upon 30 days’ prior
written notice (or such shorter period as may be agreed to by the Administrative
Agent) to the Administrative Agent.

 

SECTION 4.3.  As to Receivables.

 

(a)                                  Each Grantor shall have the right to
collect all Receivables so long as no Event of Default shall have occurred and
be continuing.

 

(b)                                 Upon (i) the occurrence and continuance of
an Event of Default and (ii) the delivery of written notice by the
Administrative Agent to each Grantor, all proceeds of Collateral received by
such Grantor shall be delivered in kind to the Administrative Agent for deposit
to a Deposit Account (the “Collateral Account”) of such Grantor maintained with
the Administrative Agent, and such Grantor shall not commingle any such
proceeds, and shall hold separate and apart from all other property, all such
proceeds in express trust for the benefit of the Administrative Agent until
delivery thereof is made to the Administrative Agent.

 

(c)                                  Following the delivery of notice pursuant
to clause (b)(ii) of this Section, the Administrative Agent shall have the right
to apply any amount in the Collateral Account to the payment of any Obligations
which are due and payable.

 

(d)                                 With respect to the Collateral Account, it
is hereby confirmed and agreed that (i) deposits in each Collateral Account are
subject to a security interest as contemplated hereby, (ii) each such Collateral
Account shall be under the control of the Administrative Agent and, (iii) the
Administrative Agent shall have the sole right of withdrawal over such
Collateral Account.

 

SECTION 4.4.  As to Collateral.

 

(a)                                  Subject to clause (b) of this Section, each
Grantor (i) may in the ordinary course of its business, at its own expense,
sell, lease or furnish under the contracts of service any

 

14

--------------------------------------------------------------------------------


 

of the inventory normally held by such Grantor for such purpose, and use and
consume, in the ordinary course of its business, any raw materials, work in
process or materials normally held by such Grantor for such purpose, (ii) will,
at its own expense, endeavor to collect, as and when due, all amounts due with
respect to any of the Collateral, including the taking of such action with
respect to such collection as the Administrative Agent may reasonably request
following the occurrence of an Event of Default or, in the absence of such
request, as such Grantor may deem advisable, and (iii) may grant, in the
ordinary course of business, to any party obligated on any of the Collateral,
any rebate, refund, or allowance to which such party may be lawfully entitled,
and may accept, in connection therewith, the return of goods, the sale or lease
of which shall have given rise to such Collateral.

 

(b)                                 At any time following the occurrence and
during the continuance of an Event of Default, whether before or after the
maturity of any of the Obligations, the Administrative Agent may (i) revoke any
or all of the rights of each Grantor set forth in clause (a), (ii) notify any
parties obligated on any of the Collateral to make payment to the Administrative
Agent of any amounts due or to become due thereunder and (iii) enforce
collection of any of the Collateral by suit or otherwise and surrender, release,
or exchange all or any part thereof, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby.

 

(c)                                  Upon request of the Administrative Agent
following the occurrence and during the continuance of an Event of Default, each
Grantor will, at its own expense notify any parties obligated on any of the
Collateral to make payment to the Administrative Agent of any amounts due or to
become due thereunder.

 

(d)                                 At any time following the occurrence and
during the continuation of an Event of Default, the Administrative Agent may
endorse, in the name of such Grantor, any item, howsoever received by the
Administrative Agent, representing any payment on or other proceeds of any of
the Collateral.

 

SECTION 4.5.  As to Intellectual Property Collateral.  Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the condition (financial or
otherwise), business, operations, liabilities (contingent or otherwise) or
properties of the Obligors taken as a whole:

 

(a)                                  such Grantor will not (i) do or fail to
perform any act whereby any of the Patent Collateral may lapse or become
abandoned or dedicated to the public or unenforceable, (ii) permit any of its
licensees to (A) fail to continue to use any of the Trademark Collateral in
order to maintain all of the Trademark Collateral in full force free from any
claim of abandonment for non-use, (B) fail to maintain as in the past quality of
products and services offered under all of the Trademark Collateral, (C) employ
all of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made or (F) do or permit any act or knowingly omit to do any act
whereby

 

15

--------------------------------------------------------------------------------


 

any of the Trademark Collateral may lapse or become invalid or unenforceable, or
(iii) do or permit any act or knowingly omit to do any act whereby any of the
Copyright Collateral or any of the Trade Secrets Collateral may lapse or become
invalid or unenforceable or placed in the public domain except upon expiration
of the end of an unrenewable term of a registration thereof, unless in the case
of any of the foregoing requirements in clauses (i), (ii) and (iii), such
Grantor either (x) reasonably and in good faith determine that any of such
Intellectual Property Collateral is of negligible economic value to such
Grantor, or (y) have a valid business purpose to do otherwise;

 

(b)                                 such Grantor shall promptly notify the
Administrative Agent if it knows or has reason to know, that any application or
registration relating to any material item of the Intellectual Property
Collateral may become abandoned or dedicated to the public or placed in the
public domain or invalid or unenforceable, or of any adverse determination or
development (including the institution of, or any such determination or develop
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any foreign counterpart thereof or any court)
regarding such Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

 

(c)                                  such Grantor will take all necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or (subject to the terms of the
Credit Agreement) any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b)); and

 

(d)                                 on the Closing Date (and thereafter upon the
request of the Administrative Agent; provided that, unless an Event of Default
has occurred and is continuing, such request shall be made no more than once in
any period of 12 consecutive months) such Grantor will promptly execute and
deliver to the Administrative Agent (as applicable) a Patent Security Agreement,
Trademark Security Agreement and/or Copyright Security Agreement, as the case
may be, in the forms of Exhibit A, Exhibit B and Exhibit C hereto following its
obtaining an interest in any such Intellectual Property, and shall execute and
deliver to the Administrative Agent any other document required to acknowledge
or register or perfect the Administrative Agent’s interest in any part of such
item of Intellectual Property Collateral unless the Grantor shall determine in
good faith (with the consent of the Administrative Agent, which consent shall
not be unreasonably withheld or delayed) that any Intellectual Property
Collateral is of negligible economic value to the Grantor.

 

SECTION 4.6.  Commercial Tort Claims.  Each Grantor shall notify the
Administrative Agent if such Grantor reasonably believes it is entitled to
recover a commercial tort claim the value of which is in excess of $1,000,000,
and such Grantor promptly (and in any event within 30 days of such acquisition)
shall take all such action reasonably requested by the Administrative

 

16

--------------------------------------------------------------------------------


 

Agent to grant to the Administrative Agent and perfect a security interest in
such commercial tort claim.

 

SECTION 4.7.  As to Deposit Accounts.  With respect to any Deposit Accounts
owned by any Grantor (other than cash and cash equivalents not exceeding
$250,000 in the aggregate and accounts the entire balance of which is swept at
least once every three business days to an account described below), provided
that, notwithstanding such threshold, a Control Agreement shall always cover the
Borrower’s and its Subsidiaries’ main collection account, such Grantor will
cause a Control Agreement relating to such Deposit Account to be executed and
delivered by such Grantor and the applicable bank in favor of the Administrative
Agent:

 

(a)                                  with respect to Deposit Accounts maintained
on the Closing Date, on the Closing Date; and

 

(b)  with respect to Deposit Accounts established after the Closing Date, at the
time such Deposit Account is established.

 

SECTION 4.8.  Further Assurances, etc.  Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Administrative Agent may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, such Grantor will

 

(a)                                  from time to time upon the request of the
Administrative Agent, promptly deliver to the Administrative Agent such stock
powers, instruments and similar documents, reasonably satisfactory in form and
substance to the Administrative Agent, with respect to such Collateral as the
Administrative Agent may reasonably request and will, from time to time upon the
request of the Administrative Agent after the occurrence and during the
continuance of any Event of Default promptly transfer any securities
constituting Collateral into the name of any nominee designated by the
Administrative Agent; if any Collateral shall be evidenced by an instrument,
negotiable document, promissory note or chattel paper with a value in excess of
$500,000, deliver and pledge to the Administrative Agent hereunder such
instrument, negotiable document, promissory note or chattel paper duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance reasonably satisfactory to the Administrative Agent;

 

(b)                                 file (or cause to be filed) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including assignment of claim form under or pursuant to
the federal assignment of claims statute 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof) as are necessary, in order to perfect and preserve the security
interests and other rights granted or purported to be granted to the
Administrative Agent hereby;

 

17

--------------------------------------------------------------------------------


 

(c)                                  deliver to the Administrative Agent and at
all times keep pledged to the Administrative Agent pursuant hereto, on a
first-priority (subject to Section 7.2.3 Credit Agreement), perfected basis, at
the reasonable request of the Administrative Agent, all investment property
constituting Collateral, all Distributions with respect thereto, and after an
Event of Default, all Dividends and all interest and principal with respect to
promissory notes, and all proceeds and rights from time to time receive by or
distributable to such Grantor in respect of any of the foregoing Collateral;

 

(d)                                 furnish to the Administrative Agent, from
time to time at the Administrative Agent’s request, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail; and

 

(e)                                  do all things reasonably requested by the
Administrative Agent in order to enable the Administrative Agent to have control
(as such term is defined in Article 8 and Article 9 of any applicable Uniform
Commercial Code relevant to the creation, perfection or priority of Collateral
consisting of Deposit Accounts, accounts and letter of credit rights) over any
Collateral;

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral including any financing statement describing the
collateral as “all assets,” or words of similar effect.  Each Grantor agrees
that a carbon, photographic or other reproduction of this Security Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

ARTICLE V
THE ADMINISTRATIVE AGENT

 

SECTION 5.1.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including:

 

(a)                                  to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                                 to receive, endorse, and collect any drafts
or other instruments, documents and chattel paper, in connection with clause
(a) above;

 

(c)                                  to file any claims or take any action or
institute any proceedings which the Administrative Agent may deem necessary or
desirable for the collection of any of the

 

18

--------------------------------------------------------------------------------


 

Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral; and

 

(d)                                 to perform the affirmative obligations of
such Grantor hereunder.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2.  Administrative Agent May Perform.  If any Grantor fails to perform
any agreement contained herein, upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Grantor pursuant to
Section 10.3 of the Credit Agreement.

 

SECTION .5.3.  Administrative Agent Has No Duty.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for

 

(a)                                  ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any investment property, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or

 

(b)                                 taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.

 

SECTION 5.4.  Reasonable Care.  The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral, if it takes such action for that purpose as Grantor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Event of Default, but failure of the Administrative Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.

 

SECTION 5.5.  Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Security
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Security Agreement shall, as between the Administrative
Agent and the Secured Parties, be governed by the Credit Agreement, the
Intercreditor Agreements and by such other agreements with respect thereto as
may exist from to time among them (including, without limitation, the other Loan
Documents), but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Grantors shall not be under any obligation, or have any
entitlement, to make any

 

19

--------------------------------------------------------------------------------


 

inquiry respecting such authority.  The Administrative Agent shall have all of
the rights and benefits afforded it under the Credit Agreement and the
Intercreditor Agreements in the administration of this Security Agreement, as if
such rights and benefits were specifically set forth herein.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1.  Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

 

(a)                                  The Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may

 

(i)                                     require each Grantor to, and each
Grantor hereby agrees that it will, at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent which is
reasonably convenient to both parties, and

 

(ii)                                  without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days
prior notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)                                 All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied by the
Administrative Agent against, all or any part of the Obligations as in
Section 4.7 of the Credit Agreement.

 

(c)                                  The Administrative Agent may

 

(i)                                     transfer all or any part of the
Collateral into the name of the Administrative Agent or its nominee, with or
without disclosing that such Collateral is subject to the Lien hereunder,

 

20

--------------------------------------------------------------------------------


 

(ii)           notify the parties obligated on any of the Collateral to make
payment to the Administrative Agent of any amount due or to become due
thereunder,

 

(iii)          enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto,

 

(iv)          endorse any checks, drafts, or other writings in any Grantor’s
name to allow collection of the Collateral,

 

(v)           take control of any proceeds of the Collateral, and

 

(vi)          execute (in the name, place and stead of any Grantor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

SECTION 6.2.  Securities Laws.  If the Administrative Agent shall determine to
exercise its right to sell all or any of the Capital Securities that are
Collateral pursuant to Section 6.1, each Grantor agrees that, upon request of
the Administrative Agent, such Grantor will, at its own expense, use
commercially reasonable efforts to:

 

(a)           execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its best efforts to cause) each
issuer of the Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Administrative Agent, advisable to register the sale of such
Capital Securities under the provisions of the Securities Act of 1933, as from
time to time amended (the “Securities Act”), and cause the registration
statement relating thereto to become effective and to remain effective for such
period as prospectuses are required by law to be furnished, and to make all
amendments and supplements thereto and to the related prospectus which, in the
reasonable opinion of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

 

(b)           use commercially reasonable efforts to qualify such Capital
Securities for sale under the state securities or “Blue Sky” laws and to obtain
all necessary governmental approvals for, the sale of such Capital Securities,
as requested by the Administrative Agent;

 

(c)           cause (or, with respect to any issuer which is not a Subsidiary of
such Grantor, use its best efforts to cause) each such issuer to make available
to its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

 

21

--------------------------------------------------------------------------------


 

(d)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

SECTION 6.3.  Compliance with Restrictions.  Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction it connection with such sale as it may be advised
by counsel is necessary in order to (i) avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or (ii) obtain any required approval of the sale or
of the purchaser by any Governmental Authority or official and such Grantor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4.  Protection of Collateral.  The Administrative Agent may from time
to time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Administrative Agent may from time to time take any
other action which the Administrative Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1.  Loan Document.  This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article X thereof.

 

SECTION 7.2.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Security Agreement, the exercise of any right or remedy by the
Administrative Agent hereunder and the obligations of the Grantors hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Security Agreement, the terms of the Intercreditor Agreements shall govern and
control.

 

SECTION 7.3.  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall

 

22

--------------------------------------------------------------------------------


 

inure to the benefit of and be enforceable by each Secured Party and its
successors, transferees and assigns.

 

SECTION 7.4.  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.1 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 7.5.  Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party.  Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

 

SECTION 7.6.  Release of Liens; Release of Grantor.  Upon (a) the Disposition of
Collateral not in contravention of the Credit Agreement (other than any
Disposition to the Borrower or a Grantor) or (b) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (i) such Collateral (in the case of clause (a)) or
(ii) all Collateral (in the case of clause (b)).  Upon any such Disposition or
termination, the Administrative Agent will, at the Grantors’ sole expense,
deliver to the Grantors, without any representations, warranties or recourse of
any kind whatsoever, (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)) held by the Administrative Agent
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.  In addition, at
the request of the Borrower, and at the sole expense of the Borrower, a Grantor
shall be released from its obligations hereunder in the event that (a) the
Capital Securities of such Grantor are Disposed of in a transaction permitted by
the Credit Agreement or (b) a Grantor ceases to be a Subsidiary of the Borrower
as a result of a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least three
Business Days prior to the date of such proposed release, a written request for
release identifying the relevant Grantor and a certification by the Borrower
stating that such transaction is in compliance with the Loan Documents.

 

SECTION 7.7.  Additional Guarantors.  Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder.  The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor, hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

23

--------------------------------------------------------------------------------


 

SECTION 7.8.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.9.  Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.10.  Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.11.  Governing Law, Entire Agreement, etc.  THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This Security Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

SECTION 7.12.  Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic means (such as Adobe PDF
file) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

SECTION 7.13.  Foreign Pledge Agreements.  Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Administrative Agent
for its benefit and the ratable benefit of the other Secured Parties, each
Grantor and the Administrative Agent hereby agree that the terms and provisions
of this Security Agreement in respect of any Collateral subject to the pledge or
other Lien of a Foreign Pledge Agreement are, and shall deemed to be,
supplemental and in addition to the rights, remedies, privileges and benefits
provided to the Administrative Agent and the other Secured Parties under such
Foreign Pledge Agreement and under applicable law to the extent consistent with
applicable law; provided that in the event that the terms of this Security
Agreement conflict or are inconsistent with the applicable Foreign Pledge
Agreement or applicable law governing such Foreign Pledge Agreement, (i) to the
extent that the provisions of such Foreign Pledge Agreement or applicable
foreign law are, under applicable

 

24

--------------------------------------------------------------------------------


 

foreign law, necessary for the creation, perfection or priority of the security
interests in the Collateral subject to such Foreign Pledge Agreement, the terms
of such Foreign Pledge Agreement or such applicable law shall be controlling and
(ii) otherwise, the terms hereof shall be controlling.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Martha Pruitt Matthews

 

 

Name:

Martha Pruitt Matthews

 

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

To Pledge and Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of                   , 200  (this
“Agreement”), is made by [NAME OF GRANTOR] a [STATE OF INCORPORATION]
corporation (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Reddy Ice Corporation, a Nevada corporation
(the “Borrower”), the Lenders and the Administrative Agent, the Lenders have
extended Commitments to make Credit Extensions to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (d) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Patent Collateral (as defined below) to secure
all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meaning provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the following property,
whether now or hereafter existing or acquired by the Grantor (the “Patent
Collateral”):

 

1

--------------------------------------------------------------------------------


 

(a)           all of its letters patent and applications for letters patent
throughout the world, including all patent applications in preparation for
filing and each patent and patent application referred to in Item A of Schedule
I attached hereto;

 

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

 

(c)           all of its patent licenses, and other agreements providing the
Grantor with the right to use any items of the type referred to in clauses
(a) and (b) above, including each patent license referred to in Item B of
Schedule I attached hereto; and

 

(d)           all proceeds of, and rights associated with, the foregoing.

 

Notwithstanding the foregoing, “Patent Collateral” shall not include
(collectively, the “Patent Excluded Property”) (i) any permit or license or any
contractual obligation entered into by Parent, the Borrower or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Borrower and its Affiliates which has not been obtained as a condition to
the creation by Parent, the Borrower or the applicable Subsidiary Guarantor of a
Lien on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law or
(ii) property owned by the Borrower or any Subsidiary Guarantor that is subject
to a Lien permitted by Section 7.2.3(d) of the Credit Agreement with respect to
Indebtedness permitted by Section 7.2.2(e)(ii) and (iii) of the Credit Agreement
if the contractual obligation pursuant to which such Lien is granted (or in the
document providing for such Lien) prohibits or requires the consent of any
Person other than the Borrower and its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such item of property,;
provided, however, that “Patent Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Patent Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Patent Excluded Property), which assets subject to such Lien shall
not constitute Patent Collateral under any circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  Upon (i) the Disposition of
Patent Collateral not in contravention of the Credit Agreement or (ii) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to

 

2

--------------------------------------------------------------------------------


 

(A) such Patent Collateral (in the case of clause (i)) or (B) all Patent
Collateral (in the case of clause (ii)).  Upon any such Disposition or
termination, the Administrative Agent will, at the Grantor’s sole expense,
deliver to the Grantor, without any representations, warranties or recourse of
any kind whatsoever, (A) such Patent Collateral (in the case of clause (i)) or
(B) all Patent Collateral (in the case of clause (ii)) held by the
Administrative Agent hereunder, and execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination. 
In addition, at the request of the Borrower, and at the sole expense of the
Borrower, the Grantor shall be released from its obligations hereunder in the
event that (a) the Capital Securities of the Grantor are Disposed of in a
transaction permitted by the Credit Agreement or (b) the Grantor ceases to be a
Subsidiary of the Borrower as a result of a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least three Business Days prior to the date of such proposed release,
a written request for release naming the Grantor and a certification by the
Borrower stating that such transaction is in compliance with the Loan Documents.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.  Loan Document.  This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Administrative Agent hereunder and the obligations of the Guarantor hereunder,
in each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officers as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Patent Security Agreement

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B
to Pledge and Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of            ,     , 200    (this
“Agreement”), is made by [NAME OF GRANTOR] a [STATE OF INCORPORATION]
corporation (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Reddy Ice Corporation, a Nevada corporation
(the “Borrower”), the Lenders and the Administrative Agent, the Lenders have
extended Commitments to make Credit Extensions to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010   (as,
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Trademark Collateral (as defined below) to
secure all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the following property,
whether now or hereafter existing or acquired by the Grantor (the “Trademark
Collateral”):

 

1

--------------------------------------------------------------------------------


 

(a)           (i) all of its trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule I hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

 

(b)           all Trademark licenses for the grant by or to the Grantor of any
right to use any Trademark, including each Trademark license referred to in Item
B of Schedule I hereto;

 

(c)           all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

(d)           the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b) and

 

(e)           all proceeds of, and rights associated with, the foregoing.

 

Notwithstanding the foregoing, “Trademark Collateral” shall not include
(collectively, the “Trademark Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Borrower or any
Subsidiary Guarantor (A) that prohibits or requires the consent of any Person
other than the Borrower and its Affiliates which has not been obtained as a
condition to the creation by Parent, the Borrower or the applicable Subsidiary
Guarantor of a Lien on any right, title or interest in such permit, license or
contractual obligation or (B) to the extent that any requirement of law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in clauses (A) and (B), to the extent, and for as
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code or any other
requirement of law, (ii) property owned by the Borrower or any Subsidiary
Guarantor that is subject to a Lien permitted by Section 7.2.3(d) of the Credit
Agreement with respect to Indebtedness permitted by Section 7.2.2(e)(ii) and
(iii) of the Credit Agreement if the contractual obligation pursuant to which
such Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Borrower and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property or (iii) any “intent to use” trademark applications for
which a statement of use has not been filed (but only until such statement is
filed); provided, however, that “Trademark Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Trademark Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Trademark Excluded Property), which assets subject to such
Lien shall not constitute Trademark Collateral under any circumstance.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Trademark Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world. 
The security interest granted hereby has been granted as a supplement to, and
not in limitation of, the security interest granted to the Administrative for
its benefit and the ratable benefit of each other Secured Party under the
Security Agreement.  The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  Upon (i) the Disposition of
Trademark Collateral not in contravention of the Credit Agreement or (ii) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to (A) such Trademark Collateral (in the
case of clause (i)) or (B) all Trademark Collateral (in the case of clause
(ii)).  Upon any such Disposition or termination, the Administrative Agent will,
at the Grantor’s sole expense, deliver to the Grantor, without any
representations, warranties or recourse of any kind whatsoever, (A) such
Trademark Collateral (in the case of clause (i)) or (B) all Trademark Collateral
(in the case of clause (ii)) held by the Administrative Agent hereunder, and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.  In addition, at the request of
the Borrower, and at the sole expense of the Borrower, the Grantor shall be
released from its obligations hereunder in the event that (a) the Capital
Securities of the Grantor are Disposed of in a transaction permitted by the
Credit Agreement or (b) the Grantor ceases to be a Subsidiary of the Borrower as
a result of a transaction permitted by the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least three
Business Days prior to the date of such proposed release, a written request for
release naming the Grantor and a certification by the Borrower stating that such
transaction is in compliance with the Loan Documents.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Trademark Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

 

SECTION 6.  Loan Document.  This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Administrative Agent hereunder and the obligations of the Guarantor hereunder,
in each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

3

--------------------------------------------------------------------------------


 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I
to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 

Trademark

 

Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C
to Pledge and Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of                  , 200    (this
“Agreement”), is made by [NAME OF GRANTOR] a [STATE OF INCORPORATION]
corporation (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as administrative agent (together with its successor(s) in such capacity, the
“Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Reddy Ice Corporation, a Nevada corporation
(the “Borrower”), the Lenders and the Administrative Agent, the Lenders have
extended Commitments to make Credit Extensions to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed a
delivered a Pledge arid Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to and to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Administrative Agent a continuing
security interest in all of the Copyright Collateral (as defined below) to
secure all Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the following (the
“Copyright Collateral”), whether now or hereafter existing or acquired by the
Grantor:  all copyrights of the Grantor, whether statutory or common law,
registered or unregistered and whether published or unpublished, now or
hereafter in force throughout the world including all of the Grantor’s right,
title and interest in and to all copyrights registered in the United States
Copyright Office or anywhere else in the world and also including

 

1

--------------------------------------------------------------------------------


 

the copyrights referred to in Item A of Schedule I hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, and all copyright licenses, including each copyright
license referred to in Item B of Schedule I hereto and all proceeds of the
foregoing.

 

Notwithstanding the foregoing, “Copyright Collateral” shall not include
(collectively, the “Copyright Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Borrower or any
Subsidiary Guarantor (A) that prohibits or requires the consent of any Person
other than the Borrower and its Affiliates which has not been obtained as a
condition to the creation by Parent, the Borrower or the applicable Subsidiary
Guarantor of a Lien on any right, title or interest in such permit, license or
contractual obligation or (B) to the extent that any requirement of law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in clauses (A) and (B), to the extent, and for as
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code or any other
requirement of law or (ii) property owned by the Borrower or any Subsidiary
Guarantor that is subject to a Lien permitted by Section 7.2.3(d) of the Credit
Agreement with respect to Indebtedness permitted by Section 7.2.2(e)(ii) and
(iii) of the Credit Agreement if the contractual obligation pursuant to which
such Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Borrower and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property,; provided, however, that “Copyright Excluded Property”
shall not include any proceeds, products, substitutions or replacements of
Copyright Excluded Property (unless such proceeds, products, substitutions or
replacements would otherwise constitute Copyright Excluded Property), which
assets subject to such Lien shall not constitute Copyright Collateral under any
circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Copyright Collateral with the United States
Copyright Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  Upon (i) the Disposition of
Copyright Collateral not in contravention of the Credit Agreement or (ii) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to (A) such Copyright Collateral (in the
case of clause (i)) or (B) all Copyright Collateral (in the case of clause
(ii)).  Upon any such Disposition or termination, the Administrative Agent will,
at the Grantor’s sole expense, deliver to the Grantor, without any
representations, warranties or recourse of any kind whatsoever, (A) such
Copyright Collateral (in the case of clause (i)) or (B) all Copyright Collateral
(in the case of clause (ii)) held by the Administrative Agent hereunder, and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.  In addition, at the request of
the Borrower, and at the sole expense of the Borrower, the Grantor shall be
released from its obligations hereunder in the event that (a) 

 

2

--------------------------------------------------------------------------------


 

the Capital Securities of the Grantor are Disposed of in a transaction permitted
by the Credit Agreement or (b) the Grantor ceases to be a Subsidiary of the
Borrower as a result of a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least three Business Days prior to the date of such proposed release, a written
request for release naming the Grantor and a certification by the Borrower
stating that such transaction is in compliance with the Loan Documents.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

 

SECTION 6.  Loan Document.  This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed. administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

 

SECTION 7.  Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Administrative Agent hereunder and the obligations of the Guarantor hereunder,
in each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreements.  In the event of any
conflict between the terms of the Intercreditor Agreements and the terms of this
Agreement, the terms of the Intercreditor Agreements shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Copyright Security Agreement

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

ANNEX I
to the Pledge and Security Agreement

 

SUPPLEMENT TO
PLEDGE AND SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                              ,         (this
“Supplement”), is to the Pledge and Security Agreement, dated as of March 15,
2010 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Pledge and Security Agreement”), among the Grantors (such
capitalized term, and other terms used in this Supplement, to have the meanings
set forth in Article I of the Pledge and Security Agreement) from time to time
party thereto, in favor of JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, dated as of March 15, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Reddy Ice Corporation, a Nevada corporation
(the “Borrower”), the Lenders and the Administrative Agent, the Lenders have
extended Commitments to make Credit Extensions to the Borrower;

 

WHEREAS, pursuant to the provisions of Section 7.6 of the Pledge and Security
Agreement, each of the undersigned is becoming a Grantor under the Pledge and
Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the Pledge
and Security Agreement in order to induce the Secured Parties to continue to
extend Credit Extensions under the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

SECTION 1.  Party to Pledge and Security Agreement, etc.  In accordance with the
terms of the Pledge and Security Agreement, by its signature below each of the
undersigned hereby irrevocably agrees to become a Grantor under the Pledge and
Security Agreement with the same force and effect as if it were an original
signatory thereto and each of the undersigned hereby (a) agrees to be bound by
and comply with all of the terms and provisions of the Pledge and Security
Agreement applicable to it as a Grantor, (b)  grants to the Administrative Agent
for the benefit of the Secured Parties a security interest in the Collateral as
security for the Obligation, and (c) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of

 

1

--------------------------------------------------------------------------------


 

such earlier date.  In furtherance of the foregoing, each reference to a
“Grantor” and/or “Grantors” in the Pledge and Security Agreement shall be deemed
to include each of the undersigned.

 

SECTION 2.  Representations.  Each of the undersigned Grantor hereby represents
and warrants that (a) this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Pledge and Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with terms, and (b) attached hereto are all
Schedules to the Pledge and Security Agreement providing information with
respect to the undersigned.

 

SECTION 3.  Full Force of Pledge and Security Agreement.  Except as expressly
supplemented hereby, the Pledge and Security Agreement shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Severability.  Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or, the remaining provisions of this Supplement or the Pledge and
Security Agreement.

 

SECTION 5.  Governing Law, Entire Agreement, etc.  THIS SUPPLEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  This Supplement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter thereof and supersede any prior
agreements, written or oral, with respect thereto.

 

SECTION 6.  Counterparts.  This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Capital Securities

 

 

 

Common Stock

 

Issuer (corporate)

 

Authorized
Shares

 

Outstanding
Shares

 

% of Shares
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Company Interests

 

Issuer (limited liability company)

 

% of Limited Liability
Company Interests Pledged

 

Type of Limited Liability
Company Interests Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnership Interests

 

Issuer (partnership)

 

% of Partnership
Interests Owned

 

% of Partnership
Interests Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II
to Supplement No.     
to Pledge and Security Agreement

 

Item A.  Locations of each Grantor:

 

Name of Grantor:

 

Location for purposes of UCC:

 

 

 

[GRANTOR]

 

[LOCATION]

 

Item B.  Merger or other corporate reorganization.

 

Name of Grantor:

 

Merger or other corporate reorganization:

 

 

 

[GRANTOR]

 

 

 

Item C.  Taxpayer ID numbers.

 

Name of Grantor:

 

Taxpayer ID numbers:

 

 

 

[GRANTOR]

 

 

 

Item D.  Government Contracts:

 

Name of Grantor:

 

Description of Contract:

 

 

 

[GRANTOR]

 

 

 

1

--------------------------------------------------------------------------------


 

Item E.  Deposit Accounts:

 

Name of Grantor:

 

Description of Deposit Account:

 

 

 

[GRANTOR]

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE III
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IV
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 

Trademark

 

Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE V
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VI
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Trade Secret or Know-How Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VII
to Supplement No.     
to Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Commercial Tort Claims

 

Title

 

Description

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------